          Case
          Case1:20-cv-00365-PGG
               1:20-cv-00365-PGG Document
                                 Document10
                                          9 Filed
                                            Filed06/15/20
                                                  06/16/20 Page
                                                           Page11of
                                                                 of11




                                                                         MEMO ENDORSED:

                                                           June 15, 2020 The conference currently
                                                                         scheduled for June 18, 2020 is
BY ECF                                                                   adjourned to August 6, 2020 at
                                                                         10:30 a.m.
Hon. Paul G. Gardephe
United States District Judge                                             SO ORDERED.
United States District Court for the Southern
District of New York
500 Pearl Street Room 920
New York, NY 10007-1312
                                                                       Dated: June 16, 2020
               Re:            Board of Trustees of 1199/SEIU Greater New York
                              Benefit Fund and Board of Trustees of 1199SEIU
                              Greater New York Education Fund v. Amboy Care
                              Center, Inc.
                              SDNY Index No. 20 Civ. 0365 (PGG)

Dear Judge Gardephe:

         We represent plaintiffs in this action and are writing to request an adjournment of the
initial conference scheduled for this Thursday, June 19, 2020. The complaint has not yet been
served for the following reasons. We requested regular counsel for defendant to accept service
and he only recently stated he would not. Defendant failed to return the executed consent to
waive service of the summons, and our process server was unable to effect personal service
because, as a nursing home, it is not accepting visitors due to the pandemic. When the process
server’s office reopens, we will reattempt personal service and, failing that, will effect
substituted service under New Jersey law.

       Thank you for your consideration.

                                                           Very truly yours,



                                                           Patricia McConnell

PMC:jtr

1289-003-00001: 11133007_2
